Citation Nr: 1809711	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 0 percent for a skin disability, to include tinea cruris and tinea corporis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 through May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2017, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

During the September 2017 hearing, the Veteran testified that his condition was worse then what is contemplated by the current rating.  As a result, he believes that based on his current condition he is entitled to a higher rating.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the Veteran has not been provided a VA examination since July 2011, and based on the Veteran's statements throughout the duration of this appeal, and the September 2017 hearing, the severity of the disabilities may have changed since the most recent examination.  As a result, a more contemporaneous examination is necessary.

At the September 2017 hearing, the Veteran also stated that he would be receiving treatment from a private physician for the skin disability.  In an October 2017 statement, the Veteran detailed information he received from a private physician regarding the current severity of the skin disability and prescribed treatment.  To date, the October 2017 medical record with private physician Dr. C. is not of record and the medical records should be obtained.

Clinical documentation dated after October 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for a skin disability since October 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after October 2013.  

3.  Schedule the Veteran for a VA skin examination to determine the current severity and manifestations of his skin disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be conducted.  All pertinent symptomatology and findings must be reported in detail.  If possible, the VA examination should be scheduled during an active stage of the disability.  If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner's report should include documentation of the symptoms of the Veteran's skin disability based on his description of his symptoms during an active stage.  The examiner should describe the areas of the body affected by the skin disability, to include the percentage of the entire body affected, and the percentage of exposed areas affected.  The examiner should also specifically note whether the Veteran has been prescribed any systemic therapy, such as corticosteroids or other immunosuppressive drugs, and the period of time prescribed during the a twelve-month period.  The examiner should also specify whether the Veteran has any functional impairment associated with the skin disability, to include any impact of the disability on the Veteran's ability to obtain and retain substantially gainful employment.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

